DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Specification
The disclosure is objected to because of the following informalities: In the tenth and eleventh lines of paragraph [0023], “multiple vehicle” should be “multiple vehicles”.  
Appropriate correction is required.

Notice Regarding Claim Language
There is a possible issue regarding the language of claim 18, although it does not give rise to an actual objection or 35 U.S.C. 112 rejection.  Claim 18, which depends from claim 17, recites “wherein identifying the plurality of clusters of replacement parts is based on the two dimensional array.”  Claim 17 recites “identifying one or more replacement parts” and then “generating a plurality of clusters of replacement parts”, so Applicant might prefer to have claim 18 recite “wherein generating the plurality of clusters of replacement parts is based on the two dimensional array.”  Claim 18 would then be parallel to claim 6, which uses “generating”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 of U.S. Patent No. 10,922,650.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens claim 1 of the ‘650 patent, but recites nothing to narrow the presently claimed method by comparison to the method of claim 1 of the ‘650 patent.  Claim 2 of the instant application corresponds to further language of claim 1 of the ‘650 patent.  Claim 3 of the instant application corresponds essentially to claim 2 of the ‘650 patent.  Claim 4 of the instant application corresponds to claim 3 of the ‘650 patent.  Claim 5 of the instant application corresponds to claim 4 of the ‘650 patent.  Claims 6, 7, and 8 of the instant application correspond to claims 5, 6, and 7, respectively, of the ‘650 patent.  Claims 9 and 10 of the instant application correspond to claims 8 and 9, respectively, of the ‘650 patent.
Claims 11, 12, 13, 14, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 12, 13, and 14 of U.S. Patent No. 10,922,650.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application merely broadens claim 10 of the ‘650 patent, but recites nothing to narrow the presently claimed system by comparison to the system of claim 10 of the ‘650 patent.  Claim 12 of the instant application corresponds to further language of claim 10 of the ‘650 patent.  Claim 13 of the instant application corresponds essentially to claim 11 of the ‘650 patent.  Claim 14 of the instant application corresponds to claim 12 of the ‘650 patent.  Claims 15 and 16 of the instant application correspond to claims 13 and 14, respectively, of the ‘650 patent. 
Claims 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, and 17 of U.S. Patent No. 10,922,650.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the instant application merely broadens claim 15 of the ‘650 patent, but recites nothing to narrow the presently claimed computer program product by comparison to the computer program product of claim 15 of the ‘650 patent.  Claim 18 of the instant application corresponds to further language of claim 15 of the ‘650 patent.  Claims 19 and 20 of the instant application correspond to claims 16 and 17, respectively, of the ‘650 patent.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims have been further analyzed under 35 U.S.C. 101.  Claims 1-10 fall within the statutory category of process, claims 11-16 fall within the statutory category of machine, and claims 17-20 fall within the statutory category of article of manufacture.  The claims give rise to the question of whether the claimed invention is directed to an abstract idea, the relevant category being commercial interactions, in the field of organizing human activity.  However, claim 1 recites a method of generating a plurality of clusters of replacement parts, and predicting a plurality of bundles of replacement parts; independent claims 11 and 17 are parallel.  The independent claims do not actually recite commercial interactions such as the sale of the bundles of replacement parts.  Dependent claims 9 and 10 (and parallel claims 15 and 16, and 19 and 20) recite determining a price for a first bundle, but do not expressly recite commercial interactions.  Therefore, although the instant claims could be used to obtain information useful in performing commercial interactions, they are not themselves directed to commercial interactions, or to any other category of abstract idea (Mayo test, Step 2A), and are there therefore patent-eligible under 35 U.S.C. 101. 

Allowable Subject Matter
Claims 1-10 are rejected for Double Patenting, but would be allowable upon filing of a valid Terminal Disclaimer.
Claims 11-16 are rejected for Double Patenting, but would be allowable upon filing of a valid Terminal Disclaimer
Claims 17-20 are rejected for Double Patenting, but would be allowable upon filing of a valid Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Cappitelli et al. (U.S. Patent Application Publication 2020/0042930), discloses a computer-implemented method for intelligently predicting bundles of replacement parts (Abstract; paragraphs 8-16), the method comprising: determining, using a computer, a plurality of maintenance events for a plurality of replacement parts, based on historical data related to the plurality of maintenance events, wherein each maintenance event of the plurality of maintenance events corresponds with one or more of the replacement parts; generating, using the computer, a plurality of clusters of replacement parts based on the plurality of maintenance events; and predicting, using the computer, a plurality of bundles of replacement parts, based on the clusters, wherein each bundle comprises a plurality of replacement parts (paragraphs 19-21, 29, 40-47, 58-65, 107, 110, 120-123, 142-145, 149, 166, 255, 260-265, 270-274, 276-277, and 293-99).  Cappitelli does not expressly disclose a computer processor, but it is well known for computers to have processors.  Cappitelli further discloses identifying one or more replacement parts for a maintenance event (paragraphs 15, 16, 21, 45, 58-61, 108, 113-116, 161, 169, 203, and 206), and in particular discloses replacement parts from previous transactions or requests (paragraphs 64, 65, 116, 135, 177, 193, and 198).  However, Capitelli does not disclose identifying one or more replacement parts for a maintenance event, based on one or more replacement part events occurring within a time period related to the maintenance event, and no other prior art of record supplies the deficiency of Cappitelli.  Examiner is familiar with a somewhat analogous procedure of presenting advertisements or other information to a person based on that person’s purchases and/or other online activity occurring with a time period (e.g., from six months earlier up to the present).  However, no prior art has been found combining this kind of procedure with a maintenance event, and identifying one or more replacement parts for the maintenance event.
The above statement has been set forth with particular reference to method claim 1, but is also applicable to independent claims 11 and 17, which recite parallel language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cappitelli et al. (U.S. Patent 11,250,377) is the patent issued on the application printed as Cappitelli et al. (U.S. Patent Application Publication 2020/0042930, and noted as the closest prior art of record.
Rezig et al., “Using Data Mining Methods for Predicting Sequential Maintenance Activities,” discloses, inter alia, collecting spare parts from consumption history. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	June 15, 2022